Case 1:18-cv-03304-JRS-MG Document 93 Filed 04/12/21 Page 1 of 4 PageID #: 2610




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 SONJA PENNELL, et al.                         )
                                               )
                           Plaintiffs,         )
                                               )
                      v.                       )     No. 1:18-cv-03304-JRS-MG
                                               )
 LVNV FUNDING, LLC, et al.                     )
                                               )
                           Defendants.         )

           Order Dismissing for Lack of Subject-Matter Jurisdiction

    In its order issued March 12, 2021, (Order Vacating Previous Entry, ECF No. 89),

 the Court found that Plaintiffs lacked Article III standing. Thus, the Court said that

 it lacks subject-matter jurisdiction over this controversy, and it vacated a previous

 order, (Order on Mots. For Summ. J., ECF No. 86), which would have granted sum-

 mary judgment to Defendants except as to Plaintiff Sonja Pennell—but for the prob-

 lem that the order issued ultra vires. The Court gave the parties until March 26,

 2021, to show cause why the case should not be dismissed for lack of subject-matter

 jurisdiction.

    Plaintiffs did not respond. The Court interprets Plaintiffs' silence as agreement

 that the case should be dismissed without prejudice for want of jurisdiction. Defend-

 ants, however, filed a memorandum urging the Court to incorporate the findings in

 its now-vacated summary-judgment order, (ECF No. 86), into any order of dismissal




                                           1
Case 1:18-cv-03304-JRS-MG Document 93 Filed 04/12/21 Page 2 of 4 PageID #: 2611




 for lack of jurisdiction. Defendants say vacatur of the summary-judgment order with-

 out incorporation would be highly prejudicial to Defendants, who have spent signifi-

 cant time and resources litigating this case.

    "If a complaint fails to include enough allegations to support Article III standing

 for the plaintiffs, the court has only two options: it can either dismiss the complaint

 with leave to amend, or it can dismiss the case for want of jurisdiction and hence

 without prejudice." MAO-MSO Recovery II, LLC v. State Farm Mut. Auto. Ins. Co.,

 935 F.3d 573, 581 (7th Cir. 2019). The Court recognizes that vacating its summary-

 judgment order means stripping, in a sense, from Defendants a hard-fought victory:

 dismissal with prejudice of thirty-one Plaintiffs. But it would be improper to incor-

 porate into an order dismissing for lack of jurisdiction previous findings as to those

 thirty-one Plaintiffs when the Court never had jurisdiction to make findings on the

 merits. See T.W. and M.W. v. Brophy, 124 F.3d 893, 898 (7th Cir. 1997) ("[W]hen a

 suit is dismissed for want of subject-matter jurisdiction . . . the court has no power to

 resolve the case on the merits even if the parties are content to have it do so . . . .").

    Thus, the Court's hands are tied. Despite several of Defendants' suggestions to

 the contrary, the Court does not see how it can viably incorporate any part of the

 summary-judgment order into an order for dismissal for want of jurisdiction. The

 Court dismissed with prejudice twenty-nine Plaintiffs who had not proven the con-

 sumer-debt element of their Fair Debt Collection Practice Act claims. (See ECF No.

 86 at 9–13.) The Court—mistakenly—chose to bypass the standing question raised




                                              2
Case 1:18-cv-03304-JRS-MG Document 93 Filed 04/12/21 Page 3 of 4 PageID #: 2612




 by Defendants in the summary-judgment briefing to rule on the consumer-debt ele-

 ment. Initially, it is unclear how Defendants are prejudiced by vacatur of the sum-

 mary-judgment order as to these twenty-nine Plaintiffs when one of the grounds of

 relief they sought in their motion for summary judgment was precisely the ground of

 relief that the Court grants today—dismissal without prejudice for lack of Article III

 standing. The Court further dismissed with prejudice two other Plaintiffs whose pu-

 tative attorneys, the Court thought, were engaged in the unauthorized practice of

 law. (Id. at 16–22.) Neither of Defendants' suggested methods of merging the two

 orders works. Obviously, the Court grappled with facts beyond the pleadings to reach

 its conclusions in the summary-judgment order. It would be inappropriate to import

 the consumer-debt or unauthorized-practice-of-law findings to an order based on lack

 of Article III standing, which turns exclusively on the content of a complaint. See

 Pennell v. Glob. Tr. Mgmt., LLC, 990 F.3d 1041 (7th Cir. 2021) (limiting scope of Ar-

 ticle III standing inquiry to allegations in complaint).

    The Court sympathizes with Defendants, who may feel that the rug has been

 pulled out from under them. To respond to Defendants' alternative argument, (see

 ECF No. 91 at 7), the Court can at least say that, had Plaintiffs proven Article III

 standing, the Court would have entered judgment in favor of Defendants on all but

 Pennell's claims, as set forth in the Court's February 24, 2021 summary-judgment

 order, (ECF No. 86).




                                            3
Case 1:18-cv-03304-JRS-MG Document 93 Filed 04/12/21 Page 4 of 4 PageID #: 2613




    Otherwise, the Court reaffirms its previous finding that Plaintiffs have not estab-

 lished Article III standing. (See generally ECF No. 89.) The case is therefore dis-

 missed without prejudice for lack of subject-matter jurisdiction. Final judg-

 ment will issue in a separate entry.

    SO ORDERED.



 Date: 4/12/2021




 Distribution:

 Mary E. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 mephilipps@aol.com

 David J. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 davephilipps@aol.com

 Angie K. Robertson
 PHILIPPS AND PHILIPPS, LTD.
 angie@philippslegal.com

 Katherine M. Saldanha Olson
 MESSER STRICKLER, LTD.
 kolson@messerstrickler.com

 Nicole Marie Strickler
 MESSER STRICKLER, LTD.
 nstrickler@messerstrickler.com

 Stephanie A. Strickler
 MESSER STRICKLER, LTD.
 sstrickler@messerstrickler.com



                                           4
